DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7, 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. Evidence that claims 7, 14 fail to correspond in scope with that which the inventor or a joint inventor, or for pre-AIA  applications the applicant regards as the invention can be found in the reply filed 05/03/2021. In that paper, the inventor or a joint inventor, or for pre-AIA  applications the applicant has stated, and this statement indicates that the invention is different from what is defined in the claims because Claim 7 feature is found in the decoding method/device and Claim 14 feature is found in the encoding method/device (See the instant application Figs. 39, 40).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-17 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Tourapis (US 2019/0087978 A1).
Regarding Claims 1, 16, Tourapis discloses a three-dimensional data encoding method/device (e.g. Fig. 2A), comprising: a processor (e.g. Fig. 16 Processors 1610); and memory (e.g. Fig. 16 memory 1620), wherein using the memory, the processor: performing a conversion process including a displacement on, out of first point cloud data and second point cloud data having a same time, the second 5point cloud data (e.g. Fig. 5A, Paragraph [0354, 0355])), and combining the first point cloud data and the second point cloud data after being subjected to the conversion process (e.g. Paragraph [0122, 0123]), to generate third point cloud data; and encoding the third point cloud data to generate a bitstream (e.g. Paragraph [0124]), wherein the bitstream includes first information and second information, 10the first information indicating to which of the first point cloud data and the second point cloud each of three-dimensional points included in the third point cloud data belongs (e.g. Paragraph [0124, 03367-0369], 
Regarding Claim 2, Tourapis discloses the conversion process includes a geometric transformation in addition to the displacement (e.g. Paragraph [0368]), and the bitstream includes third information indicating details of the geometric transformation (e.g. Figs. 5A, 5B, Paragraph [0367-0368]).
Regarding Claims 3, 11, Tourapis discloses the geometric transformation includes at least one of a shift, a rotation, or an inversion (e.g. Paragraph [0368]).
Regarding Claims 5, 12, Tourapis discloses the second information includes information indicating a displacement amount of the displacement (e.g. Paragraph [0368]).
Regarding Claims 6, 13, Tourapis discloses the second information includes information indicating whether 10to displace an origin of the second point cloud to an origin of the first point cloud data (e.g. Paragraph [0368]).
Regarding Claim 7, Tourapis discloses spatially dividing fourth point cloud data to generate the first point cloud data and the second point cloud data (e.g. Paragraph [0393]).
Regarding Claims 8, 15, Tourapis discloses the bitstream includes geometry information and one or more 20pieces of attribute information of each of the three-dimensional points included in the third point cloud data, and one of the one or more pieces of attribute information includes the first information (e.g. Paragraph [0354, 0355]).
Claims 9, 17, Tourapis discloses a three-dimensional data decoding method/device (e.g. Fig. 2B), comprising: a processor; and memory, wherein using the memory, the processor: performing a conversion process including a displacement on, out of first point cloud data and second point cloud data having a same time, the second 127point cloud data (e.g. Fig. 5B, Paragraph [0354, 0355])), and decoding third point cloud data from a bitstream generated by encoding the third point cloud data generated by combining the first point cloud data and the second point cloud data after being subjected to the conversion process (e.g. Paragraph [0356]); 5obtaining first information and second information from the bitstream, the first information indicating to which of the first point cloud data and the second point cloud each of three-dimensional points included in the third point cloud data belongs (e.g. Paragraph [0124, 0367-0369], image patches), the second information indicating details of the displacement (e.g. Paragraph [0124], aux patch-info); and 10restoring the first point cloud data and the second point cloud data from the third point cloud data decoded, using the first information and the second information (e.g. Paragraph [0126]).
Regarding Claim 10, Tourapis discloses the conversion process includes a geometric transformation in addition to the displacement, third information indicating details of the geometric transformation is obtained from the bitstream (e.g. Figs. 5A, 5B, Paragraph [0367-0368]), and in the restoring, the first point cloud data and the second point cloud 20data are restored from the third point cloud data decoded, using the first information, the second information, and the third information (e.g. Paragraph [0126, 0356]).
Claim 14, Tourapis discloses spatially combining the first point cloud data and the second point cloud data restored, to generate fourth point cloud data (e.g. Paragraph [0369]).

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mammou (US 2019/0087979 A1), disclose point cloud compression;
Finn (US 2014/0023996 A1), discloses 3D model objects;
Limberger (US 2017/0221238 A1), discloses 2.5D treemaps.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YULIN SUN whose telephone number is (571)270-1043. The examiner can normally be reached 10AM - 6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/YULIN SUN/Primary Examiner, Art Unit 2485